OFFICE    OF   THE    ATTORNEY     GENERAL     OF      TEXAS
                                      AUSTIN




Honorable Olin Culberaon,   Chairman
Railroad  Cormnisrlon of Toxaa
Austin,  Texas
                            Opinion     No. O-6998
                            Re:    Whether It la
                                   Railroad Commi

                                    tmrvanoe




Dear Sir:

                                                        requests      the
opinion     of this   D




                            livestock     feedstuffs,     and farm




      tlon thereof,    to advise the petitlonems    that the
      Commlsalon Is of the opinion that it should not
      assume jurledlctlon     OS, or preeorlbe  rate8 and                   .
      rules for obaenanor      by Speoiallsed  Motor Carriers
      authorized   to transport   those oommoditie8r
fionorable    Olin Culberson   - Tag:, 2



            “On Yaroh lk, the attorney for the Texas Llvs-
      stook  Haulsrs Assoolatlon     addrasssd a lrttor   to this
      Commlsslon, stating that in his opinion the statuts
      makes it tha mandatory duty of the Railroad        Com-
      mission to prssorlbe    rates,   ~1~8 and regulations
      governing the transportation      of livestock,   11~~
      stock r80d8turr,   rarm maohlnery and the other eom-
      moditles  namsd in 3eotlOn 111, or nouas Bill 351
      by the motor oarriers    operating under oertlfloates
      of oonvenlenos and neoeaslty       issued by the Co%-
      mlsslon.   Said attornap rurther stated:
              “‘It  la my opinion that the Coamlsslon has
              no dlsorstlon    t0 exerolao   in oonnsctlon   with
              the qucatlon of whether it shall,       or shall
              not, presorlbe     the rates, but that the Coa.-
              mlsslon~~ dlaoretlon     arlaes in de.ter%lnlng
              what the rate, rules and regulations        governing
              the transportstlon     or such oomoditiea     shall
              be.   No court may aubrtltuta     its deo%slon
              for the Commlsslon~s deolslon       as to what the
              rates shall br.      Unless the ratrs preaorlbed
              by the Commission pursuant to an exerolse         of
              lta dlaaretlon    are dlsorlmlnatorp    or aonfls-
              c&tory, the oourts may not disturb       them.’
            *Several years ago and long prior to the pee-
      sage of I!. B. Xo. 351 by the Legislature       in 1941,
      motor oarrlers    mgaqed in transporting      euoh OOIW
      modltles   operated untier speolal    comodlty   pertits
      and were not oonsldered      or treated by the Co~mlsalon
      as either   oontraot carriers     or oomon oarrlers.
      \%llo suoh carrier8     were operating   under special
      oommodlty permits,     and long prior to the enaot&ent
      Or H. B. Ko. 351 by the Legislature        in 1941, the
      Commission held a hearing upon a petition        filed    by
      interested   parties   seeking to have ratas pra-
      sorlbed ror tha transportation       of tire same oom-
      modltlrs   by speoial   oommoillty permit holders.       30
      Commission held that hearing and pursuant to oon-
      sideration   thareor entered an order holding that
      it was within the Comalssioa~s discretion         as to         .
      whether it would or would not rlx auoh rates and
      baoause or ths praotloal      dirrioulties involved      in
      rlxlng suoh rates,     oonoluded it should not under-
      take to presorlbe     such rates.
Honorable     Olin   Culborson     - Pago 3


                WIS ~nOr81 oonditioas    uadar rhloh li+rstook
         are haul04 haro not ahangod, but tha statutr       was
         usndod by H. 1). No. 351 bf tho Lo~lslaturo       or
         1941, aad honor tho aoatoatioa    thrt it   ir the
         maadatorr duty oi tho Omissloa       to prosorlbo    suah
         ntos   aad that tho Cmlssioa     has no dlsontion
         to lxorolso with rsspoot to whothor rush ratos
         shall,  or shall aot, bo prosoribsd.
                *This Commlssioa oonsidsrsd    tho sp liostloa
         of tho Toxss Llrsstook   Eaulors Assooist Poa, Num-
         borod 1, sboro rsrorrod   to snd aonoludsd that
         it would not assume jurlsd~otloa      and would not set
         the applloatlon  for hoarlng,    a nd lo advised   the
         pstltlomra.

                This Commlsslon would like to hrrs pur ad-
         rlos as to whether or not la a situation      whoro it
         bsllavss   it is impraotloabls   to iix suoh rates,
         the terms and prorlslons     of said ststuts  nororths-
         loss msko it the mandatory duty of this Commls-
         slon to prerorlbs   mush ratos and whrther or not arid
         Livestook Haulers’ oontentloa      is oorrsot that the
         Commlsslon has no dlsorotlon     to rxrrolsa  in doter-
         mlnlng v&ether it ahall,     or ah811 not, prosorlk
         suah ratos. ”
              No will   first     rorlow ths history   or laglslatlon   per-
tinent     to ths aubjeot       of Jour request.
           House Bill 335 of ths 42nd Leglslatura    (Aots 1931,
42nd Leg., pags 480, ohaptsr 277) amended the original      motor
oarrlor  aot of thr 41st Lsgl8lsture  (Aotr 1929, Wet Leg.,
ohapter 314, pago 698; Aots 1929, Wet bg.,       2nd C. S.,
ohaptsr 24, pago 38) and is tho prosrnt baslo oommon osrrlsr
motor oarrlor  law (Artlolo  91lb, V. A. C. 9.).    Sootion 4
or the 1929 not was amended b7 the 1931 rot to road in part
as r0ii0w8:
               “The Commission is hereby rostod with power
         and authority   and it is horoby mado it8 duty to
         s~ponlss   and regulate  tho transportation   Of Propar-
         ty for oompensatlon or biro by motor tshiols      on
         an7 pub110 highwar in this Stato,     to Six, prosori~
         or rpproro   the ssxlmum or mlnlmum or maxlmum and       .
         minimum rates,   fares and shsrgos o? lash motor
         o a r r io in
                    r lo o o r da na
                                   with
                                     o  th a 8poOiiiO p r o visio ns
                                                                             947

Honorable     Olin Culbsrron   - Pegs 4


     heroin   oontslnod,    to promoribs all rulos aad rogu-
     latloas   no~ossar~ for tho uorornnomt l? motor oar-
     rlors, to pnsorlbo        rules ud regul~tIo8s       ior tha
     lr0t7 oi oporatloar        of lsoh oi au& motor olrrlom,
     to roqulre tho filing        oi suoll moathl~, an8ual or
     othor ro orts aad otholr dab of motor oarrlsrs            as
     tho Oon PasIon m7 doom aooossary,            to prororlbo tho
     rohodulos and sonIoor          of rotor oarrlors operatIn
     as oomoa owrlors, rad to suporvIso md to&date
     motor oarrlors      In all uttors     lftootlag   tho rslatlon-
     ship botroon ruoh oarriors snd tho shlpplag publio
     whothsr heroin spooIfloal           msntlonod or sot.”
      (Artlolo Ollb, Ssotloa &(a‘I , V. A. 0. 8.)
            Sootloa 6(d) of t&o 1931 set prorldod iOr what bs-
oaw known as ~spoolal oomm0dIt7 pornItem.       The sot did not
oxprosoly   subjoot spoolal  oommodltl oarrlors to tho various
roqulromonto of Houso Bill 335 portaialng     to oowoa sarrier
motor sarrlsrs    and se a oonsoquenoo, a lolal oommodltr por-
rite booamo tho subjoot of litigation    Pa our oourts whloh
was psndl~    In 1941.
           Th I 47th Loglslaturo     bg Houso Bill 351 (note 1941
:1th64x~ j, P ‘g* 713.   ohaptor   4421  Artiols   911b, Seotloa L(if,
            au Iplanted spoolal    oommodltr oarrlors br orrating
a iprolal   01 18s ot ooiunoa orrrior    motor oarriors   doslgnatod
se aspoolalI ;od motor osrrlors*.        Spsolallrod   motor oarrlers
wore aado au hjeot to the bar10 motor oarzlu          law by Sootlon 4
of Bouso Bll . 351 whlah awndod the original          motor oarrior
lo tbf lddln 1 8ootlon 58.       Subsootlan    (a) of the added SOO-
tloa 5a road it
            ‘(01 Exoopt vttoro otheniso     praridod,    appll-
     eatlons for and holdors of oortliIoate@’ of         ublla
     oonroalanos and nooossit~,    ma prorldrd     for i a this
     Bootion, shall bo subjoat to all of tho prorlsIons
     of thr Act relating   to oommonoarriors       b7 motor
     tehlolo.”
          Rates for spoolalIssd motor oarriors            an   not     “other-
rims prm1dsd*  In House Bill 351, or slsodaon.
              Thoro is a olsar   and &~olsIts    loglslatiro    purpose
~a EOUSOBill 351 that speola.Urod rotor oarrlors ahall bo
oonridoroa as oomoa oarrlor motor larrlors snd subJWt to
8ho bmlo rotor larrlsr law.     Tho aaptlon to the lot roads
Ia pati ~prmidlly  that spoolalIssd   wtor oarriors shall
Honorabh      Olin Oulbaraon - PWJO 5


bo rubjoot     to thr lawa rdOtin(l to oomaion oarrlera”                an&
&otion      1 or tbo oat rOada 80 rollouar
              ‘se*tlon   1. D.ol~?atioa         of Polio~.       It   ia haro-
         by doolaro~   to k tho goliar         of tho Loglalatrrro to
     rroatr     a 01000 or ocmmon 00rrl.r          motor     00rr10r0
     dorl6nat*~ 00 ~apOolallsab motor oanlora~                      to UI-
     gaga In the bualn*aa           of tranaportlng       tor oomputaatlon
     or hlrr over the hlgbn~a             in thla Statr ofw lrry-
     ular routoa OILlnr            ulmr lohoduloo dtb         ~apoolaliOod
     lpulmOat,* oil rla f a lqulpont,              houaahola gooaa,
     and uaod     offlor    iumlturo and lqulpmont, llrr~took,
     muk,     iir00t00k     r00aOtwr, gtOin ru0 FdiinOrr,
     timber la lta natural atata, wad, mohair, pipe uaod
     In the oonatruotlon           and malntrnanoo o? star liner
     ana plpo llnoa,        0116 in addition,      011 00mioditior
     rhloh br roaaoa O? 10 th, width, ral&t,                     halght,
     01~8, or othrr phraloaY ahhuaoterlatlo,                  roqulro    tho
     use or l    proial   detloaa,     raallitlo~,       o rlqulpmnt       for
     thrir loadin        or unlt.maing:, ma all 0oaot0aiti00 *ioh
     roquln ape0 f al ~aol~ltl*a           or apeolal motor rehioloa
     for ldo q ua to     l??loloat
                            ,            or rare tranaportatlon~           to
     ragilato     luah oarrlam        in the pub110 interrat           to the
         on& t&at tho highua~a lna~ be rendered           aafor   for   t&a
     uao or thr gonbral publlo, that the wear or lUM
     hlgbt~a  may be reduoed, that oongration   of traffio
     on the hl&wayr may br mlnl~.lard,  ana that   t&r uaa
     of the h&hrata aat bo reatrlotad   to tha extent    ro-
         qulna by the naoraalt~      o? the general publlog pro-
         tiao rogilatlon ror all     oosunon oarrlrra,   without un-
     just dlsorlmlnatlona,        unaua prrforsno~a     or adtan-
     tagea, unfair ar dratruotirm          00mpetltlTo pra0tl0eO;
     lmprore the relation8        betworn and ooordinatr      trana-
     portrtlon     b$ thr rrylatlon       of luoh motorroarrlera     -
     and other o-on        orrriers1     proserve thr oommon oar-
     rlera 00ming the publlo In thr tr~naportatlon               0r
     owodltlea       gonorally    over regular mutea; drt010p
     and prra*n-rr    a ocukplatr tranrportatlon       lyatem prop-
     lrl    a& tad to the noeda of tha oommoroa of thla
     8ta t l anB ot the National Dofrnaa Program;m
            8ppraklng of wmnon oarrlar motor oarriora ana ape4olal-
IrwI motor aarrlora thr oourt raid in Vlotory Truok Liner .v*
Rod Arrow FreQht Lb00,      186 9. W. (24) 988 90th of there
ora treated   aa @oommon  oarrlorat and lubjrot $ 0ro6UlatlOn ia
lUOh.’
              ~peoiallited   oarrlera    are   thu8   lubdO0t to th0 OIP,
                                                                               !349

Bonorablo   Olin   Culbrrron    - Pago 6



rel;ulatlona am had obtalnod with raapaot    to regular oommon
oarrlar motor oarrlora,   and am it lp~olallrad   motor oarrlora
had boon a part of tho orl&nal    motor oarrlor   sofa.
            It tharoforr   fOllowa from thr l  paolflo  pro+ialona
of Subaaotlon    (01 of Sootlon So, quoted above, and all tha
lntondmonta of Houar bill 351, that tha power, authority,          and
duty of the Rollroad     Ocmmlaaion with roforanoa to thr pro-
mulgation or rotor la now ldontloal      with rdoronoo both to
regular oommoa oarrlor motor oarrlora and to oomon oarrlrr
lpoolallzrd   rotor oarriora,    *ad that thrao oarrlrra   am equally
lubjoot to the rata8 praaorlbrd br thr Cmnlaaion.
             It la noted that original           Sootion b of tho 1931
Aota (Artlolo      pllb,   Sootlon 4) oontalnoa        Subaootlon (a)     (b)
(whloh was ro lalod by tho 47th Logi#latura),                (01, and Id).
Subarotlon     (a P quoted horolnboforr        ltaolf   lnumeratea seven
dutloa or thr Coamlaslon,           flro of whloh, lnoludlng       the flx-
lng 0r ratoa,      or0 l  p 00ir f0.    The purpose    0r sootion b-8
to anpowor and dlrrot         thr Railroad Commlaaion to rogulato
oomon oarrlrr       motor oarrlora,       In the various named reapeota,
for the purpose or aohioring a lound aa lntodr~trd                  motor
oarrlrr    l~atem in tha pub110 lntrr~rt.             Eaoh of tho rubaoo-
tlona oontalna tho mandatory language *thr Coumlaslon la
hereby rooted with power and authority               and it la harrbr made
Its dutyWl this language la llkrwlao              prosrnt in original
Seotlon 6aa, Seation 8, ana Sootlon 13a.                The dutloa or the
Commlaalon uhlah era l        peolflod    In those rarloua lootlona ropre-
rant foma of ragulatlon           oonaldorod by the Lo lalature         to be
laaontlal    and lmparatlrr       to the looompllahmon & of thr purposes
or the mot.       The autloa onusorated aro of equal statutory
dlgnltr    and forob;     the language used boom not prrmit tho oon-
ltruotlan    of some of tho dutloa am permlaalrr--aubjoot               to the
dlaorrtlon     of tha Coamlaalon am to whrthor or not thry will
be porformod--and        othora am mnndatory.         If thr dutloa are not
oonaldorrd     am mandatory, the poaltiro          a ndlOtlve regulation
and lupsnialon        or oonimon oarrlmr motor oarrlora          In all rem-
poota would ba left         to the solo dieoration       of the Railroad
Commission am to whet&or or not au& re ulatlona would or
would not br looompllrhod.             Qultr olear f y It was not tho in-
tontion    or tha Loglalaturo         that the Canmlasion would havo
the dioorotion       to mot or not to lot in the various nmod
reapeota     but rather that tho Commia8lon UOUld lxorohe                dla-
oration    1n the miknnerof aotlng Only-                                       .

             In Tour Motor ~oaohoa, Ino.,          t.   Ballroad   Com-
a.laalon,   at al, &l 9. Tf. 2a) 10 4, #a          Austin   Oourt of Clrll
                                                                                      95

Honorable     Olin   Culb8rron     - Pago 7



Apprala oonaldarod th8 nqulr8ment  in Saotlona 6 8na 7 or
thr Yotorbua Aof (Artlo   91!8, V. A. 0. -9.1 that thf- Oom-
r la a lo n la o o r ta lna nd abtrrmlnr    o o r ta lnr a o ta p r ~a o r lb ea In
the mot in ooanaotlon with an rpplloatlon    for a motorbua
oertlfloata   of oonrmlrno*  and nroraolt~.   Seotlon 6 or t&e
mot oontalna the ldrntloal   opening language whloh, am pointed
o ut  lborn, la prraent In the rat.0 arotlon (b(8)) and in other
lrotlona of thm motor oarrlrr aot (Art1818 9llb):     *Thr Com-
mlaalon la horabp rratrd wlth power 8nd luthorltr,    and It la
herrby m8ar Its duty*. Tha oourt                hold   that    the duties    are
mandat?rJ upon the Commlaalon:

              While the oommlaslon 1s given oonsldrrablo
       latltudo   in the m8nn8r in whloh it m8y prooe8d to
       aaoertain     the   faota   preaoribed     In   the    statute   am
       prrroqulaita to thr granting of auoh permit, the
       duties of thr oommiaa~o~ gr8sorlbed in the aot are,
       we think, mandatory,       *
           Thr name oourt in Texas & P. Ry. Co, v. Railroad
Commlsalon, 138 S. W. (24) 927, spoke am follows  of the duties
of the Commlaalon under the Motor Carrier Aot (Art1018 911b,
V. A. C. S.):

              ‘In brief,   when the Aot la oonaldor8d In its
       ratlroty,   it lmpo88a upon tha Ccmml8alon the manda-
       tory duty, whrrr the phy8loal atruoturr           of th8 hlgh-
       rays and the rafrty and oonranI8noe of th8 pub110
       will powlt     auoh transportation     of freight    for hire
       ovor them, to so regulate,       oontrol,   and limit auoh
       motor tranrportatlon       to the nrada of thr publlo;
       and to ac rrgulatm      and oontrol mama am not to im-
       pair rxlatlng     oporatlona   therrtnL zi8thrr     by private
       oarrlar   or by oommon oarrlrr.
            Sutherland on Statutory  Conatruotlon, 3rd Ed.,
Vol. 3, page 66, Seotlon 5808, quotes am follows    from the
Unit84 Statoa Supreme Court oaao of Board of Suprrrlsors,     Rock
;;la;;9Company    v. U. S., 4 Wall. (71 U. S.) 435, 446, 18 L.
    .     :                                                 .
              When      #tatutoa    prorldafor the doing of acts
       or the rxorolar        of power or authority by pub110
       orrlosra,   aad prlvato rights or the pub110 lnterset
       require   the doing 0r auoh aota or thr lx43rolas 0r
       auoh power or authority,    they arm mandatory, IWard-
       loam of whether they err phraaod In lmporatlto    or
Honorable    Olin Culberron     - Page 8


      p4rmlaalr4 tarns.     This rulr baa boon l  nunolated br
      the Unltrd States Supremo Court, speaking through
      Mr. Juatloo Swayno, am rollauar      * The oonolualon
      to bo drduord from the luthorltlea      la, that Herr
      pourr la given to publlo Offloara      * * *--uhenrvor
      the publlo lnt4roat    or lndlrldual  rights oall for
      its 4xarola4--the   language uaad, though padaslrr
      in form, la in ra0t pr4-omptory.qw
           It la well aettlod    that if statutory  languago la
mandatory, there la no diaoretion     in thr admlnlatretlro  body
touohing thr question of whether oz not the power &all be
performed,   there being dlaoretlon   only in the manner of Its
ox4rolao.   43 Am. Jur. page 77, pare. 259.
            It la also well settled   that the promulgation,    ob-
servanoe and 4nforoolc4nt 0r oommon oarrler     motor  oerrlrr  rrolght
rater la In the pub110 lntereat.      Thla ham b4en 1eglalatlvelp,
judIoIally,   and admInlatratlvrlg   reoognlzea  and no one would
lerlouely   ~eatlon   the ralldltg  of thla prlnolple.
            from all the tOregOIng, we oonolude that the statutes
of Texas pboe the Railroad Conmission under a mandatory duty
to perform the power of preeorlblng           rater Sor obasrvanoe by
oommon oarrior motor octrriora,         Inoludlng   oommon oarrler
apeolallzed    motor oerrlers,       and that this legj alatlve    delo-
gatlon ot power end pleoement OS duty renders it lnoumbent
upon the CommiaaIon to fix, presorlbe,            or approve the m~xFmum
or minimum, or maximum and minimum, rat.8 to be obswvsd                by
lp4olallz4d    motor oarrlera      authorized   tot renaport llveatook,
llreatook   fe4daturra,       and farm maohlnery.

            14 have heretofore      observed that the power, auth-
orlty,   and duty of the Rallroad       Ccamiiaaion with roferenoe        to
the promulgation    of rates la Identloal        with referenoe      both
to regular   oommon oarrler motor oerriera          and to apeoIalIz4a
common carrier    motor oarrler4.       The eaaentIal     dirferenoe
between the two types of oarriars         10 that the regular motor
oarrler   la required   to opereto over regular routes on regular
aohedules,   wherean the apoolalIzed        oarrier   la authorized      to
operate over Irregular      routea   and with Irregular        aoheaulea~~
In many, it not most, Inrtenoer tho lpeolallz4d              oarrler
duplloat4a   and la in dlreot      oompetltlon    uIth tho railroada
ana regular   rout4   motor oarrlors.       The Commlaalon has of
oourae without exoeption       preaorlbed    retoa for obrervanoe
by the mllroeda     and the regular      rout4   motor   oarriera.     Xt
la at onoo manlfeot that if it la praotloable             for the Com-
mlaalon to preaorlbe     rates for cbaorvanoe by the rellroada
                                                                                  952


Honomblo    Olin   Culberaon    - Peg8 9


and the     regular oommon oarrlera,        It would llkewlae be prao-
tloable     for the Commlaalon to preaorlbo rat08 for l          peolallz4d
oarrlora     porformlng     4aaantially    thr same transportation      am-
vloo.    It    follows   that for thr Commiralon to rrfU@o to do
so In auoh oaar #could pore the quoatlon of unlawful dlaorlml-
nation agalnat the rallr~da             and the regular rout0 oommon oar-
rlera.      On@ of the oxproaa purposes of the 1941 apeolallzed
motor oarrler        aot la stated    in Seotlon 1, herelnbeforr      quoted,
00 roll0wa:

            qrovld4     regulation    for all oommon oarriera,
            without unjust dlaorlminatlon,            undue praf-
            lrenooa    or adventagea,     unfati or deatruotlvo
            oompetltlv4    praotloea~      lmprovo the relationa
            between and ooordlnats        tranaportatlon      by the
            regulation    of auoh motor       oarrlera   and other
            oommon oarrlera;      preserve the common oarrlera
            serving the pub110 In the transportation              of
            ~o~*o~ltl4a    generally     over   regular   rout00


             To illustrate,     we will assume that the l       peoIzllze$
oarrier    la authorlz4d     to transport    llveato~k    and livestook
r4odatufra    from and to Tort Worth and Sweetwater and that
auoh oarrler     transports    feed from Fort Worth to Sweetwater
and llveatook     from Swretwater      to lort Worth.      lb10 oarrlage
la alreotlr     oampetitivo    with tho railroads      and with regular
route   motor oarrlera      authorized   to operato between there points
and the Oomm.laalon has preaorlbed         rater for obaervanoe by
the rellroeda     and the regular route motor         oarrlera.     If the
CozMoalon refuaea        to preaorIbe rater for a l      peolallzed     oerrler
in auah 4 oaae, It Is obvloua that dlaorlmlnatlon               will result
and that the l    peolallzed     oarrler would have an undue advantage
and oould institute       unfair and ae@truOtlvo oompetltlro           rate
praotloea,
            In Texaa & P. Ry. Co., et al v. Raliroed       CommlaaIon,
et al, 138 S. Iv. (2d) 927, the Auetln Court of Civil A?peala
oonaldered   the question  of the validity   of tho aotlon of the
Oommlaalon In granting l   peolal  ocmioditp permlta under Sea-                    ,
tlon 6 (a) or the 1931 aot without oonslderatlon         of the
  ubllo oonvenlenoe   and neoraalty for ouch 34rv104.       Seotlon
z (4) of the 1931 not did not expreaaly ma kl      e
                                                  peolzl    oommodity
oarrlera   aubjeot to the provlalona   of the ICOtOr Carrier Aot
am $14 tho aot of 1941 oreatlng apeolallzod      oarrlrra.      The
o o urheld
         t lpeolal oommodity oarrlere nevertheleaa         aubjeot
                                                                               953

Honorable     Olin Culberaon    -   Peg4   10


to thr provision8     of thr mot and partloular       emphaala wgg laoed
by thr oourt   u OIL the   ratter   of ratr  rogulatlon   of ape018 P
omodlty     oarrlpora* The o o ur l    tO@ umothr
                                                a mandatory dutr
of thr Oaamlaalon to preaorlbr        rotor and hold that Seotlon
6(d) of thr 1931 lot would br Invalid upon grounds or dia-
orimiaatlon   in favor of spoolal ocmaodlt~ oarriora,          ana denial
to other oarrirra      of oqual proteotlon    of 141, if oonatrurd     am
authorizing   th0 granting      Of a lpOOi4l oommodlt~ permit With-
out regulation    am to rat.,     and without regard to the ability
of exlatlng   oarrlrra    In this aroa to rondrr the same lrrvloo~.
             The following      faotora are lmpllolt     in the uniform
rato aJratem eloh        it war the purpoaa ob thr L4glaletur4         to
aohlero #rough        the lnatrumentality      of the Railroad    Oommla-
alon:     The pub110 lnteroat       In sound, efflolent,     and solvent
oarrlera;    non-dlaorImlnation       between oarrlera;     the right of
indlvl&uiL 04rrlera         to oharge reaaonab14 rates and to be
proteotrd    from undrroharges,       robetea,   and unfair    OoPrpetltlon;
minlmum use of the highways by thr maximum utilization               of
exlatlng    oarrlera;      and thr right of the shipping      pub110 to
unlformlt~     in rates from lll oarrlera for the rem8 tranapor-
tatlon a4nloe.
             We are olear    in the opinion that no question of
prsotloablllt~     OCUIrelieve   the Oommlaalon of its duty to
preaorlbe rates for apeoIallzrd       motor oarrlera   where rater
for   raa4ntlally   tho aeme transportation    aerrlor  have been
preaorlbed     for obaervanoo br the rellroeda     and by regular
route   motor oarrlera.

             Them are, however, lnatanoea whore a pertloular
lpeolellzed      oarrler   transportation     a4rvlo4 does not duplloate
a roll    or motor oarrler      aenloo    and for rrhloh the Ocmmiaalon
ham not preaorlb4d       rater for obaenanoe br the Milr04dO or
by regular     route   motor   oarrlera.     To employ our illustration
again, suppose that in addition            to the transportation     of
llvaatook    from Sweetwater to Fort Worth. and the feed from
Fort Worth to Sweetwater,          the lpeolallzed    oarrier   gooa to a
farm or ranoh some dlatanoe from Sweetwater to piok up the
livestook    and to deliver      the feed.     The otmdltlona    Of this
oarrlage will vary in mattora 0r alatanoo,             typo or made,
variable weather oondltlona,           types of equipment that will       ,
trar4ra* UIS roads, *to.          whioh   present praotloable     dlrfl-
oultI4a in the pr4aorlpt~on          0r ratoa.     Ner4rth414aa in
Honorrblr    Olin Culborron    - Page   11


Utifrin( the OhOrt hrti problar, the following mu8t be moog-
nlrodt
     _-   _tlrrt, the short haul partaker of oomp6it~O+ with the
ruiroaa8      rnQ regular route emon         oarrlerr, though le88
aireot, in th a thlr  t      l6d.d senloe    enabler   the rpeol8118e~
OUTiOr     to 88oure     the long hrti burlnerrl 8ooon4, it rat88
lr8 not prrrerlbed Sor the 8hort haul             zpeolzllz~d   oarrlerr
will    be rubjeot    to uarertralwd *bld&           for thr bu8lnesm"
Mona thmm8elrer~ third, the farmer or rumhar would hate
no l88uranQ8       of orrtalnty   or t~lrnerr   in the rate8 he would
hare to w       from tlmr to tImeI      and fourth, if the rpeolallmoa
oarrler oontrolr the matter of rater for the rhort haul, ho
oan in lffrot undermine the preaarlbed rate8 ror the long
haul (Srom Tort Worth to Sweetwoter           in our lllurtratlon)      bl
rp8olal oonoesrlonr in the short haul, Therefore, for the
lohletoment of an orderly and lrrrotlre rate ryatem,               it 18
lrrentl81     that ratem be prerorlbed ror the oomplete trsnrpor-
ktlon     renloe.
          We as8ume that the rhort haul lllu8tratlon nprerentr
the situation in whloh the Conmlrrlon belletrr It "lmpraotl-
oable" to ilx rater for the namedrpeolallsedmotor oarrlerr.
mImpraotloable*,of oourle, mean8 8omethl between *nol     t
                                                          aally
done= and %mnot   be Done". Hot being tam"fliar with the reoord
made In the hrarlng hold rereral      yonrr ago by the Comnlrrlon or
with thr rooord whloh will be made under the present l     pplloa-
tlon, we aanlfeatly     oamot oategorloallrmower the quertlon
OS lmpraotloablllty.       The law doer not, oi oour8e, require
thr doing ot an lmpormlble thing., but we oon8true rour letter
a8 not intending     to rtste t&at  the tiring oi rater ror the
named rpeolallzed motor oarrlen would be lmpomrlble. We are
o? the opinion that hot8 OS dlifloulty and %Ot lMl1J donew
would not relieve the Commlr8lon of the obligation8  Of the
mmndatory duty under revlbu, and that If oap8ble of aooom-
pli8hment, it 18 the legal duty of the Colamirrion t4 ilX, pre-
lo r lb oe,
          r a p p r otheve
                         aulmum      or mla      lmum,
                                                   o rma x ima
                                                            and m
                                                                mlnl-
mum, rate8   Sor observanoe     by rpeolallzedmotor oarrlerr
authorized   to transport     llreatook, llrertoak fr~d~tuffr,      and
farm maohlnery.
                                    Tour8 rerl   tNly
                              ATrcRPisY 0-t       OF mxm
                                                                             .